Mr. Chief Justice Del Toro
delivered the opinion of the court.
The defendant was convicted for a violation of section 328 of the Penal Code and sentenced to imprisonment for three *556months in that he was driving an automobile SO' carelessly that it struck another automobile whereby Francisco Davila suffered the fracture of three toes of his left foot.
The defendant appealed and argues both in his brief and orally that the evidence had shown merely a collision between the automobile driven by the defendant and the person of Francisco Davila; that therefore the case falls within the rule established in the ease of People v. González, 24 P.R.R. 573, and that the accused should have been acquitted.
The appellant is wrong. The evidence showed that Davila was under an automobile which he was repairing and that the automobile driven by the defendant collided with the said automobile, thereby moving it and causing Dávila the said injuries.
It was. shown that the defendant had sufficient room to pass with his automobile without striking the standing automobile, wherefore his negligence was manifest. It was shown also that the defendant had no license and attempted to prove that he had by showing a license on which the name had been changed.
The judgment appealed from should be affirmed,